  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


NATHAN HOWARD,                    )
                                  )
     Plaintiff,                   )
                                  )        CIVIL ACTION NO.
     v.                           )          2:18cv84-MHT
                                  )              (WO)
HYUNDAI MOTOR                     )
MANUFACTURING OF ALABAMA,         )
LLC,                              )
                                  )
     Defendant.                   )

                            JUDGMENT

    Upon consideration of the joint status report (doc.

no. 45), in which the parties state that this case has

been settled and ask for dismissal, it is the ORDER,

JUDGMENT, and DECREE of the court that this cause is

dismissed in its entirety with prejudice and with each

party to bear its own costs.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of   the   Federal     Rules   of   Civil

Procedure.
This case is closed.

DONE, this the 18th day of October, 2019.

                          /s/ Myron H. Thompson
                       UNITED STATES DISTRICT JUDGE
